ORDER
Plaintiff, an inmate, filed a small claims petition seeking a $107.00 judgment against defendants for property which he claims was taken from his cell while he was in temporary detention. The small claims court dismissed the petition for failure to state a cause of action. Plaintiff appealed to the circuit court, and after a trial de novo at which defendants did not appear, the court entered judgment for defendants. We affirm. No error of law appears, and an extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).